        Case 2:21-cv-00346-JRS-DLP Document 1-2 Filed 09/15/21 Page 1 of 1 PageID #: 26

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Southern District
                                                    __________  District of
                                                                         of Indiana
                                                                            __________

                                                                       )
   RUSSELL E. GRAY III, individually and on behalf                     )
            of other similarly situated,                               )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 2:21-cv-346
                                                                       )
                                                                       )
                                                                       )
                    DANISCO USA, INC.,                                 )
                                                                       )
                           Defendant(s)                                )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Danisco, USA, Inc.
                                           c/o CT Corporation System
                                           334 North Senate Ave.
                                           Indianapolis, IN 46204




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert P. Kondras, Jr.
                                           HASSLER KONDRAS MILLER LLP
                                           100 Cherry St.
                                           Terre Haute, IN 47807
                                           (812) 232-9691
                                           kondras@hkmlawfirm.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
